DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18th 20022 has been entered. 
Response to Amendment
3.          The Amendment filed on April 18th 20022 has been entered. Currently claims 1 – 3, 6 – 12 and  14 – 20 have been amended. Claims 1 – 20 are currently pending.

Response to Arguments
35 U.S.C. §102
4.	Applicant's arguments, see Remarks pp. 7 -10, filed April 18th 20022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §102 have been fully
considered and they are persuasive.
In regards to independent claim 1, applicant argues that Gattani does not teach “assigning, to each of a plurality of worker nodes, a  partition of the data model based on the plurality of dimensions”
Examiner respectfully agrees
In further regards to independent claim 1, applicant argues that Gattani does not teach “traversing, in parallel, by each of [a] plurality of  worker nodes, [a] partition of [a] data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that  worker node" as claimed in amended independent claim 1”
Examiner respectfully agrees
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Naidu et al., (United States Patent Publication Number 20130124466) hereinafter Naidu and Arras et al., (United States Patent Publication Number 20080082563) hereinafter Arras

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 - 14  are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al., (United States Patent Publication Number 20120130940) hereinafter Gattani in view of Naidu et al., (United States Patent Publication Number 20130124466) hereinafter Naidu.
Regarding claim 1 Gattani teaches a method (Figs. 7 a – c exemplary methods [0021]) comprising: determining (determine [0098]) a plurality of dimensions (dimensions (P.. L., T)) [0035]) for evaluating a hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g; providing, (providing [0157]) by the plurality of workers, (worker nodes [0157]) the virtual records (tuples [0036]) to each aggregator of a plurality of aggregators; (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) evaluating, (determine the best candidate attribute for cube dimensions [0098]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])  the hypercube (hypercube [0077]) see multidimensional data structure [0035] based on the respective virtual records; (implicated tuples [0036]) generating, (generating [0140]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])   a respective hash value (CubeSelector 510 uses a hash function to map the timestamp of the event to one of P values, [0117]) see also (CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. [0119]) for each respective virtual record; (implicated tuples [0036]) and storing, (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])   the virtual records (tuples [0036]) based on the  hash values for each of the virtual records (hash value of the tuple [0135]) 
Gattani does not fully teach assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of worker nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node 
Naidu teaches assigning (assign [0244]) to each of a plurality of worker nodes (individual workers [0244]) a partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) based on the plurality of dimensions (multiple nested tables [0137]) such as “plurality of dimensions”; traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 2 Gattani in view of Naidu teaches the method of claim 1.
Gattani as modified further teaches comprising: determining a plurality of tables (CTG tables [0119])  of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) see Figs. 6a – 6g   comprise values (values found in the three columns,: Tuple, AggregateValue and Count  [0119]) for the plurality of dimensions (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 3 Gattani in view of Naidu teaches the method of claim 2.
Gattani as modified further teaches extracting, (extracts [0109]) by a worker node, (worker node [0146]) of the plurality of worker nodes (worker nodes [0157]) the values (extracts an instance of a value attribute [0109]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables (CTG tables [0119]) in the respective partition (one or more time windows [0140]) assigned (providing [0157]) to the worker (to the worker node [0157])
Gattani does not fully disclose traversing in parallel by each of plurality of worker nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node 
Naidu teaches traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of work nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 4 Gattani in view of Naidu teaches the method of claim 1.
Gattani as modified further teaches wherein determining the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (determine the best candidate attributes for cube dimensions. [0098]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions to be evaluated (Query: How many people posted about product P
between 10 am and 11 am today? [0055]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer,
and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 5 Gattani in view of Naidu teaches the method of claim 4.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) a  partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g  based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (EXAMPLE 1: SELECT COUNT (EventId) [0058] FROM event E WHERE t.product=”P” [0059]) AND t.timestamp>=10 am AND t.timestam<= 11am) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension
attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (The CubeTupleGenerators 520 buffer all tuples with the same Interval, [0113]) and assigning (providing [0157]) a partition of the plurality of partitions (For each interval I, a CTC slate receives P events , one from each CTG slate. [0120]) to each of the plurality of worker nodes  (to the worker node [0157])

Regarding claim 6 Gattani in view of Naidu teaches the method of claim 1.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (to the worker node [0157]) the partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g  based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively) [0033]) comprises: determining a quantity of values (COUNT of events [0128]) for each dimension (and t.timestamp >="10 am" AND t. timestamp<" 11 am" [0128]) of the plurality of dimensions, (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) dividing (Suppose T is a current timestamp. Interval I may then be defined as follows: I=floor(T/D), where D is the delta window ( e.g., 1 minute). [0113]) the quantity of values (COUNT of events [0128]) into a plurality of partitions, (For each interval I, a CTC slate receives P events , one from each CTG slate. [0120]) and assigning (providing [0157])  a  partition of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (to the worker node [0157])

Regarding claim 7 Gattani in view of Naidu  teaches the method of claim 1.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (to the worker node [0157]) the partition (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in
Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: determining one or more timestamps (Timestamp, for example, based on time published or time received. [0052]) associated with values (set of events whose timestamps fall within the specified time window. [0053]) of the plurality of dimensions, dividing the values of the plurality of dimensions into a plurality of partitions, (specified time window between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) and assigning (providing [0157]) a  partition of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (to the worker node [0157])

Regarding claim 8 Gattani teaches  a method (Figs. 7 a – c exemplary methods [0021]) comprising: determining a plurality of dimensions (between 10 a.m.
and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (determine the best candidate attributes for cube dimensions. [0098]) a hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g assigning, (providing [0157]) to each of a plurality of worker nodes, (to the worker node [0157]) a respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions; (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) providing, (providing [0157]) by the plurality of workers, (worker nodes [0157]) the virtual records (tuples [0036]) to   a plurality of aggregators; (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])
Gattani does not fully disclose traversing, in parallel, by each of the plurality of worker nodes, the  partitions of the data model to generate a respective virtual record for each of the respective partition; 
Naidu teaches traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 9 Gattani in view of Naidu teaches the method of claim 8,
Gattani as modified further teaches comprising: evaluating, (calculate [0025]) by the plurality of aggregators, (Fig. 5 (CubeSelector510) and 3 types of updaters
(CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] based on the virtual records; (implicated tuples [0036]) generating, (generate [0035]) by the plurality of aggregators, (Fig. 5 (CubeSelector510) and 3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a  hash value (CubeSelector 510 uses a hash function to map the timestamp of the event to one of P values, [0117]) (CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. [0119])  for each of the virtual record; (implicated tuples [0036]) and storing, by the plurality of aggregators, (Thus, the CubeTupleUpdater receives an event E1 for a single tuple,
extracts an instance of a value attribute and applies the aggregation function to add the instance to its store [0109]) the virtual records (implicated tuples [0036]) based on the hash values (For each tuple, the CTG uses a hash function to map the tuple into one of P buckets 0, 1 …., P – 1 [0119]) for each of the virtual records (implicated tuples [0036])

Regarding claim 10 Gattani in view of Naidu teaches the method of claim 9,
Gattani as modified  further teaches wherein storing, by the plurality of aggregators, (The CTG also stores the Interval I of the first event it received during this Delta Window. When the CTG receives a new event E1, it computes its Interval J. If J=I, the CTG enumerates the tuples of E1 and updates its table accordingly. [0118])  the virtual records (tuples [0036]) based on the  hash values (For each tuple, the CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. For each bucket
in 1, ... P-1, the CTGcreates and emits to stream Y an event E2 whose key is the bucket number, and whose value is the set of rows in its table whose tuple maps to that bucket number. The value also indicates the Interval I. [0119]) comprises a consistent hashing strategy (For the purposes of a leaderboard query the hash function is applied only to the ordinary dimensions of each tuple [0135]) storing (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators (Cubeselector510) and 3 types of updaters  (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) based on a consistent hashing strategy, (hash function [0117]) such as “consistent hashing strategy” the virtual records (tuples [0135]) based on the hash values (hash value  [0135]) for each of the virtual records (implicated tuples [0036])

Regarding claim 11 Gattani in view of Naidu teaches the method of claim 8.
Gattani as modified further teaches  comprising: determining a plurality of tables (CTG tables [0119]) of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) comprises values for the plurality of dimensions (The value also indicates the Interval I. Once the CTG has sent out all P events, it empties its tables and stores J as the new Interval value. [0119])

Regarding claim 12 Gattani in view of Naidu teaches the method of claim 11.
Gattani as modified further teaches extracting, by a worker node (worker node [0146]) of the plurality of worker nodes (worker nodes [0157]) the values (extract a set of related attribute value pairs including for one or more dimension attributes and one or more value attributes. [0036]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables  (CTG tables [0119]) in the respective partition (one or more time windows [0140]) assigned to the worker (processing node [0146] such as “worker node”)
Gattani does not fully disclose wherein traversing, in parallel, by each of the plurality of worker nodes, the partition of the data model assigned to that worker node to generate the  virtual record for the  partition of the data model assigned to that worker nodes 
Naidu teaches traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 13 Gattani in view of Naidu teaches the method of claim 9.
Gattani as modified further teaches wherein determining (determine [0098]) the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (calculate [0025]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions (Query: How many people posted about product P between 10 am and 11 am today? [0055]) to be evaluated (calculated [0025]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 14 Gattani in view of Naidu teaches the method of claim 13.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) the  partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (Query: How many people posted about product P between 10 am and 11 am today? [0055]) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to
product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) see also the buffering of tuples with the same time interval [0113] and assigning a  partition (Interval I may then be defined as follows: I=floor(T/D), where Dis the delta window ( e.g., 1 minute). [0113])  of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (and then dispatch
them to the CubeTupleCollectors 530. [0113]) such as worker nodes [0157]

Claims 15 - 20  are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al., (United States Patent Publication Number 20120130940) hereinafter Gattani in view of Naidu et al., (United States Patent Publication Number 20130124466) hereinafter Naidu and in further view of Arras et al., (United States Patent Publication Number 20080082563) hereinafter Arras
Regarding claim 15 Gattani teaches  a method (Figs. 7 a – c exemplary methods [0021]) comprising: receiving, by each aggregator (Fig. 5 the CubeTupleCollectors 530,
[0112]) of a plurality of aggregators, (Fig. 5 (Cubes elector510) and 3 types of updaters
(CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a  virtual record; generating, (generating [0140]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a hash value (hash value  [0135]) for each  virtual record; (of the tuple [0135]) and storing, (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators, (Cubeselector510) and 3 types of updaters  (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) the virtual records (tuples [0135]) based on the hash values (hash value  [0135]) 
	Gattani does not fully disclose comprising at least one dimensional placeholder; evaluating a hypercube based on the at least one dimension placeholder of each of the virtual records
	Arras teaches comprising at least one dimensional placeholder; (placeholder values [0024]) evaluating (determined [0065])  a hypercube (m-dimensional matrix [0047]) such as “hypercube”  based on the at least one dimension placeholder (placeholder values [0024]) of each of the virtual records (Fig. 2A – 2C) pivot views [0041]) such as “virtual records”
 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani in view of Naidu to incorporate the teachings of Arras wherein at least one dimensional placeholder; evaluating a hypercube based on the at least one dimension placeholder of each of the virtual records. By doing so a particular data record dimension of the
database can be used more times in different aggregation stages of a pivot presentation without any runtime problems. Arras [0034].

Regarding claim 16 Gattani in view of Naidu and in further view of Arras teaches the method of claim 15.
Gattani further teaches further comprising: determining a plurality of dimensions (determine the best candidate attributes for cube dimensions. [0098])  for evaluating the hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g and providing, (providing [0157])  by the plurality of worker nodes, (worker nodes [0157]) the virtual records (tuples [0036]) to the plurality of aggregators (Fig. 5 3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540).
Gattani does not fully disclose wherein the plurality of dimensions correspond to the at least one dimension placeholder of each of the virtual records; assigning, to each of a plurality of worker nodes, a partition of the data model based on the plurality of dimensions; 5ATTORNEY DOCKET NO.: 36339.0040U2 APPLICATION NO. 16/736,586 traversing, in parallel, by each of the plurality of worker nodes, the  partition of the data model assigned to that worker node to generate a  virtual record  of the partition of the data model assigned to that worker node
Naidu teaches assigning (assign [0244]) to each of a plurality of worker nodes (individual workers [0244]) a partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) based on the plurality of dimensions (multiple nested tables [0137]) such as “plurality of dimensions”; traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]
Arras teaches wherein the plurality of dimensions (key dimensions 'Customer'150 and 'Article'160 [0049])correspond to the at least one dimension placeholder (placeholder values [0024]) of each of the virtual records(Fig. 2A – 2C) pivot views [0041]) such as “virtual records”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani in view of Naidu to incorporate the teachings of Arras wherein the plurality of dimensions correspond to the at least one dimension placeholder of each of the virtual records. By doing so all data of the different key dimensions contained in the facts table, like the customer names 'Miller' and 'Brown', are replaced by a unique reference value 300
in that key dimension, wherein these unique reference values are used as placeholder values. Arras [0055].

Regarding claim 17 Gattani in view of Naidu and Arras teaches the method of claim 16.
Gattani as modified further teaches further comprising: determining a plurality of tables (CTG tables [0119]) of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) comprise values (values found in the three columns,: Tuple, AggregateValue and Count  [0119]) for the plurality of dimensions (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in  Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 18 Gattani in view of Naidu and Arras teaches the method of claim 17.
Gattani further teaches  extracting, (extracts [0109]) by a worker node, (worker node [0146]) the values (extracts an instance of a value attribute [0109]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables (CTG tables [0119]) in the  partition (one or more time windows [0140]) assigned (providing [0157]) to the worker node (to the worker node [0157])
Gattani does not fully disclose traversing, in parallel, by each of the plurality of worker nodes, the  partition of the data model to generate the  virtual record  of the  partition of the data model assigned to that worker node
Naidu teaches traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 19 Gattani in view of Naidu and Arras teaches the method of claim 16.
Gattani as modified further teaches wherein determining the plurality of dimensions (determine the best candidate attribute for cube dimensions [0098]) for evaluating the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions to be evaluated (Query: How many people posted about product P between 10 am and 11 am today? [0055]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])
	Gattani does not fully disclose wherein the one or more dimensions correspond to the at least one dimension placeholder of each of the virtual records
Arras teaches wherein the one or more dimensions (key dimensions 'Customer'150 and 'Article'160 [0049]) correspond to the at least one dimension placeholder (placeholder values [0024]) of each of the virtual records(Fig. 2A – 2C) pivot views [0041]) such as “virtual records”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani in view of Naidu to incorporate the teachings of Arras wherein one or more dimensions correspond to the at least one dimension placeholder of each of the virtual records. By doing so all data of the different key dimensions contained in the facts table, like the customer names 'Miller' and 'Brown', are replaced by a unique reference value 300
in that key dimension, wherein these unique reference values are used as placeholder values. Arras [0055].

Regarding claim 20 Gattani in view of Naidu and Arras teaches the method of claim 19.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) a  partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (Query: How many people posted about product P
between 10 am and 11 am today? [0055]) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to
product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (The CubeTupleGenerators 520 buffer all tuples with the same Interval, [0113]) and assigning a partition (Interval I may then be defined as follows: I=floor(T/D), where Dis the delta window ( e.g., 1 minute). [0113]) of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (and then dispatch them to the CubeTupleCollectors 530. [0113]) such as worker nodes [0157].


Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Agrawal et al., (United States Patent Number 5884320) teaches in Column 5 lines 64 – 67  “the data points are first partitioned among the N processors 1 of the system. In general, the data points are partitioned evenly among the processors to maintain
a balanced system workload.”
	Bhattacharjee et al., (United States Patent Publication Number 20180089278) teaches in paragraph [0692] “The task instructions can tell the nodes 3306 what data they are to process, how they are to process the data, where they are to route the results of the processing, either between each other or to another destination. In some
cases, the query coordinator 3304 can generate the tasks and instructions for all partitions and send the instructions to all of the allocated partitions. Between them, the partitions can determine or assign which partition will execute the different
instructions and tasks.”
	Guarav D. Ghare (United States Patent Publication Number 20180121254) teaches in Fig 7 step (730) “Identify one of the different partitions for processing
the data record based, at least in part, on the utilization of the different partitions”
Lambeth et al., (United States Patent Publication Number 20130058340) teaches in paragraph [0028] “the control and/or virtualization applications partition the workload between the different instances in order to reduce each instance's control and/or virtualization workload”
Oliver et al, (United States Patent Publication Number 20110314002) teaches in paragraph [0034] “"deductive closure" refers to database implementations that utilize logic programming rules to enable more complex data modeling of data sets as they are traversed (processed) in response to a query.”
Sourouv et al., (United States Patent Publication Number 20060218157) teaches in paragraph [0019] “Each position in the OLAP cube corresponds to a unique intersection of dimensional data. For example, the data at the exact center (not visible) of the exemplary cube in FIG. 1 corresponds to the intersection of all data for Region 2, all data for Day 2, and all data for Product 2.”
Bok et al., “Dynamic Partitioning Supporting Load Balancing for Distributed RDF Graph Stores” teaches on page 2 “a detailed algorithm for creating clusters and subclusters, and propose a partitioning method using clusters and subclusters.”

9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166